November 27, 2007

Mr. Ira Bodenstein, Esq.

Receiver for the Estate of Efoora, Inc.

Shaw Gussis Fishman Glantz Wolfson and Towbin LLC

321 N. Clark Street

Suite 800

Chicago, IL 60610




RE: OFFER LEITER OF INTENT TO ACQUIRE THE STOCK OF

PRION DEVELOPMENTAL LABORATORIES, INC.




By this Letter of Intent ("LOI" or "Agreement"), Abviva, Inc., formerly known as

Genesis Bioventures, Inc. ("Abviva" or the "Buyer") submits for the
consideration of 1m

Bodenstein, as Receiver for Efoora, Inc. ("Receiver") a proposal relating to the
transfer of

the shares of Prion Developmental Laboratories, Inc ("PDL" or the "Business")
owned

by Efoora, Inc. and under the control of the Receiver. The proposal set forth
herein is

suhject to the entry into a mutually agreeable Stock Purchase Agreement ("SPA")
the

terms of which are set forth below, to be signed by Abviva and the Receiver and
which is

subject to the approval of the board of directors of Abviva and the U.S.
District Court to

the Northern District of Illinois.




1. Purchase of Stock and Covenants Not To Compete. The Receiver as a

result of the entry of the Order Appointing Receiver entered by the United
States District

Court for the Northern District of Illinois on July 12, 2007, in case No. 06- CV
3526,

controls approximately 56% of the issued and outstanding common stock of PDL
owned

by Efoom. Abviva owns approximately 33% of the issued and outstanding common

stock of Efoora. The Receiver will sell to Abviva the shares of common stock or
PDL

owned by Efoora under his control, and grant to Abviva a covenant not to compete
in

exchange for the consideration set forth in Item I of the "Major Components of
Offer".

attached hereto. In addition, the Receiver will use his best efforts to transfer
to Abviva

the remaining stock of PDL owned by certain minority owners listed on Exhibit 1

attached hereto. In the event the Receiver can neither transfer nor cancel the
PDL shares

owned by minority shareholders, the SPA will contain a formula to adjust the
purchase

price on a proportional basis. The final figures will depend upon further
clarification and

investigation of the items listed in the Appendix hereto, as well as the results
of Abviva

due diligence review.




2. Definitive Agreement. As promptly as possible after the execution of this

Letter of Intent, the parties will work in good faith toward the preparation and
execution

of a definitive SPA containing such terms and provisions as may be mutually
agreed to in

writing by the parties and approved by the U.S. District Court for the Northern
District of

U1inois, including without limitation the following:




a. Representations and warranties relating to PDL' s structure, organization,
business operation, financial condition, title, liabilities, limited solely to
the knowledge and belief of the Receiver.




b. Usual and customary conditions precedent to closing, including without
limitation the approval of the transaction by Abviva (which approval shall he at
the sole discretion of Abviva); and, the absence of any litigation or other
proceedings, ending or threatened, in which any injunction or other relief may
be sought against either party relating to this transaction.




c. The entry of an order of the U.S. District Court for the Northern District of
Illinois approving the sale, free and clear of all liens,  claims and
encumbrances and providing that any and all claims of shareholders of Efoora
attach to the sale proceeds. This proposal, including the "Major Components of
Offer" attached hereto, reflects certain material business terms which are
intended to be embodied in the SPA; it is understood that the SPA will contain
many other terms and conditions, all of which will have to be negotiated and
agreed to in writing before neither party will have any obligation or commitment
to consummate the proposed transaction.




3. Preservation of Business. Between the date of Abviva's execution of this
Letter of Intent and the closing date under the Agreement or the termination
date as hereinafter set forth, the Receiver will not interfere with the efforts
of Abviva to preserve the business organization of PDL intact and to preserve
the goodwill of PDL's suppliers, clients and others having business
relationships with PDL and to operate its Business in the ordinary course,
consistent with past practices.




4, Access. Immediately upon Abviva's execution of this LOI, the Receiver shall
provide Abviva and its representatives complete access to all records and
agreements of PDL under his control for the purposes of making such
investigation of the business as Abviva shall deem necessary; provided, however,
that:




a. any and all papers and documents delivered to Abviva by the Receiver intended
by the Receiver to be confidential and marked as confidential, and any copies
thereof: (i) shall be deemed to be confidential; (ii) shall be used solely for
the purpose of evaluating this transaction; (iii) shall not be disclosed to any
third party unless this transaction is consummated or such information is or
becomes publicly available through no fault of Ahviva. In the event that this
transaction does not take place, all original documents shall be returned by
Abviva to the Receiver upon his written request if such request is made within
thirty (30) days of either event described below in paragraph 8: otherwise,
Abviva may dispose of any such original documents in the normal course of
Abviva's business; provided, however, Abviva shall not be required to provide
the Receiver with copies of any internally generated documents. For

purposes of this paragraph, the Receiver and Abviva shall include their
respective affiliates, subsidiaries, agents, officers, directors, employees,
shareholders, consultants and representatives.




5. Costs and Expenses.  Whether or not this proposed transaction is consummated,
each party shall bear its own costs and expenses.  The Receiver’s execution of
this Letter of Intent will constitute his representation to Abviva that he will
not cause PDL to incur any liability in connection with the consummation of the
transactions contemplated by this Letter of Intent to any third party with whom
PDL or PDL’s agents have had discussions regarding the disposition of PDL’s
business.




6. Publicity.  The parties agree to keep the proposed transaction confidential
until mutual agreement is reached in writing regarding publicity or until
official notice is required to notify existing PDL creditors or otherwise
required by law ( and as to the latter the parties will make reasonable efforts
to consult with each other).




7. Standstill.  Immediately after execution of this Letter of Intent, the
parties will enter into good faith negotiations for an SPA in accordance with
this Letter of Intent.  From the date of the Receivers execution of this letter
of Intent, the Receiver, on behalf of itself and each of his agents, employees,
consultants and representatives, agrees not to solicit, encourage, or negotiate
with any other person with respect to the sale of its PDL shares so long as it
is engaged in discussions or negotiations with Abviva.  Without limiting the
foregoing, if at any time after the execution of this Letter of Intent, the
Receiver or any of his agents employees, consultants, or representatives is
contacted any third party concerning the sale of the business, the Receiver will
promptly inform Abviva of the nature of the contact and the parties thereto.




8. Legal Effect and Termination.  Except as otherwise provided in the next
sentence, unless and until the SPA is finalized, approved by Abviva (including,
if necessary, approval of the board of directors of each corporation) and duly
executed and delivered by Abviva and the Receiver, neither party shall have any
legally binding obligation to the other (whether under this Letter of Intent or
otherwise), including without limitation a legal duty to continue negotiations
to reach such a definitive SPA, and wither party may discontinue negotiations at
any time for any reason whatsoever.  Therefore, except for paragraphs 4, 5 and 6
hereof, which are legally binding and shall survive termination hereof, this
Letter of Intent is not a legally binding document and shall be null and void
and of no futher force and effect and neither party shall have any further
obligations hereunder if:




a.

either party provides the other with written notification by certified mail of
its abandonment of the proposed transaction; or

b.

the SPA referred to herein si not executed on or before December 31, 2007.




This Letter of Intent supersedes any and all prior agreements and
understandings, oral or written, between the parties hereto regarding the
subject matter hereof and shall not be modified except in a writing signed by
the parties hereto.




Enclosed are duplicate originals of this Letter of Intent.  IF the Receiver
agrees that the above correctly expresses the understanding between the Receiver
and Abviva, please indicate the Receiver’s acceptance of this Letter of Intent
with the signature of the receiver in the space provided below and return one
signed original by December 3, 2007 to Douglas C lave at Abviva.







Very truly yours,




Douglas C. Lane

Abviva, Inc.







AGREED and ACCEPTED




By: ___________________




Title: _________________




Date: _________________



